DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “”one or more securing mechanisms” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 9 recites “…to rotate a display coupled to…”, which should have been “…to rotate the display coupled to…” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 9,625,793; hereinafter “Lai”).
Regarding claim 1, Lai discloses a device mount (Figs. 1-5) comprising: a camera (20 excluding 22, 24, 26, Figs. 1-5) position above a top edge of a display (top edge of display 200, Figs. 1, 2) coupled to the device mount, wherein an aspect ratio of the display is greater or less than 1:1 (as shown in Figs. 1, 2); a base (22, 24, 26 can be considered as a base, Figs. 1-5) of the device mount, wherein the position of the camera is fixed relative to the base of the device mount (20 is fixed with 22, 24, 26, Figs. 1-5); and a hinge (30, 70, Figs. 3-5) configured to rotate the coupled display (rotate as shown in Figs. 4-5), the hinge comprising: a mounting plate (such as 30, Figs. 4-5) configured to couple the hinge to the device mount; and a shuttle (such as the unreferenced circular disc between 200 and 50 in Fig. 3) configured to couple the display to the hinge to rotate the display between a landscape mode (Fig. 1) and a portrait mode (Fig. 2), wherein the rotation of the display into the portrait mode translates a center of the display away from the camera on a vertical axis and rotation of the display into the landscape mode translates the center of the display towards the camera on the vertical axis (landscape mode in Fig. 1 clearly shows center of the display is closer to camera versus portrait mode in Fig. 2 that shows center of the display to be further away from the camera).
Regarding claim 10, Lai discloses a method for assembling a device mount (50, 22, Figs. 3-5), the method comprising: aligning a mounting plate (such as 30, Figs. 4-5) of a hinge (30, 70, Figs. 3-5) with a mounting interface (interface of 50, 22, Figs. 3-5) on the device mount, wherein the device mount comprises a camera (20 excluding 22, 24, 26, Figs. 1-5) positioned above a top edge of a display (top edge of display 200, Figs. 1, 2) coupled to the device mount and a base (22, 24, 26 can be considered as a base, Figs. 1-5) of the device mount, wherein the position of the camera is fixed relative to the base of the device mount (20 is in fixed position with 22, 24, 26, Figs. 1-5); coupling the aligned hinge to the mounting interface using one or more screws (col. 2, lns. 24-31: “…screws…”), the hinge further comprising a shuttle (such as the unreferenced circular disc between 200 and 50 in Fig. 3) configured to rotate the display (display of 200, Figs. 1-5) coupled to the device mount between a landscape mode (Fig. 1) and a portrait mode (Fig. 2), wherein rotation of the display into the portrait mode translates a center of the display away from the camera on a vertical axis and rotation of the display into the landscape mode translates the center of the display towards the camera on the vertical axis (landscape mode in Fig. 1 clearly shows center of the display is closer to camera versus portrait mode in Fig. 2 that shows center of the display to be further away from the camera); and aligning a locating ring (locating ring behind housing of 200, see Fig. 3) on a device (device housing of 200) with the shuttle of the hinge; and coupling the aligned device to the shuttle of the hinge using one or more screws (col. 2, lns. 24-31: “…screws…”).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, and further in view of Lu (US 5,779,309).
	Regarding claim 2, Lai teaches the device mount of claim 1. Lai does not teach a bearing cap configured to insert into an opening in the mounting plate to couple the mounting plate to the device mount; a shuttle bushing configured to couple the mounting plate to the shuttle; and one or more securing mechanisms configured to couple the device to the shuttle. However, Lu teaches a bearing cap (such as 271, Fig. 1) configured to insert into an opening (opening within 23, see Figs. 1, 2) in a mounting plate (20, Fig. 1) to couple the mounting plate to a device mount (any device mounted onto 22 of 20); a shuttle bushing (27, 28, Fig. 1) configured to couple the mounting plate to a shuttle (10, Fig. 1); and one or more securing mechanisms (any securing mechanism used to mounting a device onto 12 of 10 in Fig. 1) configured to couple a device to the shuttle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bearing cap configured to insert into an opening in the mounting plate to couple the mounting plate to the device mount; a shuttle bushing configured to couple the mounting plate to the shuttle; and one or more securing mechanisms configured to couple the device to the shuttle in Lai, as taught by Lu, in order to provide a smoother rotational motion.
Regarding claim 11, Lai teaches the method of claim 10. Lai does not teach inserting a bearing cap into an opening in the mounting plate to couple the mounting plate to the device mount; coupling the mounting plate to the shuttle by a shuttle bushing; and coupling the locating ring of the device to the shuttle by the one or more screws. However, Lu teaches inserting a bearing cap (such as 271, Fig. 1) into an opening (opening within 23, see Figs. 1, 2) in a mounting plate (20, Fig. 1) to couple the mounting plate to a device mount (any device mounted onto 22 of 20); coupling the mounting plate to a shuttle (10, Fig. 1) by a shuttle bushing (27, 28, Fig. 1); and coupling the locating ring of the device to the shuttle by one or more screws (not explicitly mentioned, but it’s obvious to one of ordinary skill in the art that any known securing mechanism, such as screws, can be used to mounting a device onto 12 of 10 in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserting a bearing cap into an opening in the mounting plate to couple the mounting plate to the device mount; coupling the mounting plate to the shuttle by a shuttle bushing; and coupling the locating ring of the device to the shuttle by the one or more screws in Lai, as taught by Lu, in order to provide a smoother rotational motion.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, and further in view of Holman, IV et al. (US 8,471,820; hereinafter “Holman”).
Regarding claim 3, Lai teaches the device mount of claim 1. Lai does not teach wherein the mounting plate comprises one or more slots tracing a path along which the 
Regarding claim 12, Lai teaches the method of claim 10. Lai does not teach rotating the shuttle about a pivot point, the rotation of the shuttle causing a shuttle bushing to move through a slot in the mounting plate tracing a path along which the shuttle rotates. However, Holman teaches rotating a shuttle (212, Fig. 2) about a pivot point (346, Fig. 3), the rotation of the shuttle causing a shuttle bushing (such as 220) to move through a slot (same as 264, Fig. 2) in a mounting plate (106, Fig. 2) tracing a path along which the shuttle rotates (see rotation and path in Figs. 4-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotating the shuttle about a pivot point, the rotation of the shuttle .


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Halman, and further in view of Moran (US 1,201,328).
Regarding claim 4, Lai in view of Halman teaches the device mount of claim 3, and Lai further teaches a shaft (32, Fig. 3) configured to enable the rotation of the shuttle about the pivot point (at 52, Fig. 3).
Lai does not teach wherein the hinge further comprises a bearing comprising: an outer ring in a fixed position internal to a bearing cap; an inner ring configured to secure the shuttle to rotate about the pivot point; and a plurality of balls configured to enable the rotation of the inner ring about the pivot point. However, Moran teaches a bearing (Figs. 1-3) comprising: an outer ring (B, Figs. 1-3) in a fixed position internal to a bearing cap (H, Figs. 1-3); an inner ring (A, Figs. 1-3) configured to secure the shuttle to rotate about the pivot point (note that A can be configured to do this function to the shuttle of Lai in view of Halman); and a plurality of balls (G, Figs. 1-3) configured to enable the rotation of the inner ring about the pivot point. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bearing comprising: an outer ring in a fixed position internal to a bearing cap; an inner ring configured to secure the shuttle to rotate about the pivot point; and a plurality of balls configured to enable the rotation of the inner ring about the pivot point in Lai in 
Regarding claim 13, Lai in view of Halman teaches the method of claim 12, and Lai further teaches a shaft (32, Fig. 3) configured to enable the rotation of the shuttle about the pivot point (at 52, Fig. 3).
Lai does not teach wherein the hinge further comprises a bearing configured to enable the rotation of the shuttle about the pivot point, the bearing comprising: an outer ring in a fixed position internal to a bearing cap; an inner ring configured to secure the shuttle to rotate about the pivot point; and a plurality of balls configured to enable the rotation of the inner ring about the pivot point. However, Moran teaches a bearing (Figs. 1-3) configured to enable a rotation of the shuttle about a pivot point (note that A can be configured to do this function to the shuttle of Lai In view of Halman), the bearing comprising: an outer ring (B, Figs. 1-3) in a fixed position internal to a bearing cap (H, Figs. 1-3); an inner ring (A, Figs. 1-3) configured to secure the shuttle to rotate about the pivot point; and a plurality of balls (G, Figs. 1-3) configured to enable the rotation of the inner ring about the pivot point. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bearing configured to enable the rotation of the shuttle about the pivot point, the bearing comprising: an outer ring in a fixed position internal to a bearing cap; an inner ring configured to secure the shuttle to rotate about the pivot point; and a plurality of balls configured to enable the rotation of the inner ring about the pivot point in Lai in view of Halman, as taught by Moran, in order to provide anti-friction rotation of a ball bearing at the pivot point.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, and further in view of Minowa (US 8,593,801).
	Regarding claim 5, Lai teaches the device mount of claim 1. Lai does not teach a spring configured to stabilize rotation of the shuttle relative to the mounting plate, the spring comprising: a first end coupled to the mounting plate by a spring bushing; and a second end coupled to the shuttle by a shuttle bushing coupling the mounting plate to the shuttle. However, Minowa teaches a spring (28, Fig. 14) configured to stabilize rotation of a shuttle (such as 23, Fig. 14) relative to a mounting plate (22, Fig. 14), the spring comprising: a first end (left end of 28 in Fig. 14) coupled to the mounting plate by a spring bushing (where left end of 28 couples to in Fig. 14); and a second end (right end of 28 in Fig. 14) coupled to the shuttle by a shuttle bushing (where right end of 28 couples to in Fig. 14) coupling the mounting plate to the shuttle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spring configured to stabilize rotation of the shuttle relative to the mounting plate, the spring comprising: a first end coupled to the mounting plate by a spring bushing; and a second end coupled to the shuttle by a shuttle bushing coupling the mounting plate to the shuttle in Lai, as taught by Minowa, in order to provide a more steady rotation through the spring.
Regarding claim 14, Lai teaches the method of claim 10. Lai does not teach stabilizing rotation of the shuttle relative to the mounting plate with a spring, the spring comprising: a first end coupled to the mounting plate by a spring bushing; and a second end coupled to the shuttle by a shuttle bushing coupling the mounting plate to the .

Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Lai, and further in view of Examiner’s Official Notice (EON).
	Regarding claim 9, Lai teaches the device mount of claim 1. Lai does not teach a gear dampening mechanism configured to slow rotation of the shuttle, the gear dampening mechanism comprising: a rotary damper coupled to the mounting plate; and a gear coupled to the shuttle. However the Examiner hereby takes Official Notice of the conventionality of a gear dampening mechanism configured to slow rotation of the shuttle, the gear dampening mechanism comprising: a rotary damper coupled to the mounting plate; and a gear coupled to the shuttle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 
	Regarding claim 18, Lai teaches the method of claim 10. Lai does not teach slowing the rotation of the shuttle using a gear dampening mechanism, the gear dampening mechanism comprising: a rotary damper coupled to the mounting plate; and a gear coupled to the shuttle. However the Examiner hereby takes Official Notice of the conventionality of slowing the rotation of the shuttle using a gear dampening mechanism, the gear dampening mechanism comprising: a rotary damper coupled to the mounting plate; and a gear coupled to the shuttle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of EON with that of Lai since doing so would, predictably, allow for smoother rotation at the pivot point.

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Re claims 6 and 7, prior arts do not teach or suggest the combination of the device mount of claim 6, in particular, at least one stop block coupled to an edge of the 
	Re claim 8, prior arts do not teach or suggest the combination of the device mount of claim 8, in particular, a spring configured to counterbalance a mass of the device coupled to the shuttle, the spring comprising: a first end coupled to the shuttle by a spring link; and a second end coupled to an adjustment slide by a threaded interface and a screw, the adjustment slide enabling adjustments to a tension of the spring.
	Re claims 15 and 16, prior arts do not teach or suggest the combination of the method of claim 15, in particular, stopping the rotation of the shuttle upon contact between a stop block coupled to an edge of the shuttle and a corresponding end stop coupled to the device mount; and magnetically securing, by a stop lock, the shuttle in a position where the stop block contacts the corresponding end stop.
	Re claim 17, prior arts do not teach or suggest the combination of the method of claim 17, in particular, counterbalancing a mass of the device coupled to the shuttle by a spring, the spring comprising: a first end coupled to the shuttle by a spring link; and a second end coupled to an adjustment slide by a threaded interface and a screw, the adjustment slide enabling adjustments to a tension of the spring.



Response to Arguments
Applicant's arguments with respect to claims 1-5, 9-14 and 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JAMES WU/Primary Examiner, Art Unit 2841